Citation Nr: 0527274	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-01 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

Service connection for a left knee disability was initially 
denied by the Board of Veterans' Appeals (Board) in a 
February 1985 decision.  In May 1996, the Regional Office 
(RO) concluded that new and material evidence had not been 
submitted, and the veteran's claim for service connection for 
a left knee disability was not reopened.  The veteran was 
informed of this determination and of his right to appeal by 
a letter dated later that month, but a timely appeal was not 
received.  By letter dated in February 1997, the RO advised 
the veteran that it had sent him a letter in September 1996, 
requesting that he provide new and material evidence with 
respect to his claim for service connection for a left knee 
disability.  He was informed that since the requested 
evidence was not received, his claim was denied.  He was 
provided with notice of his appellate rights, but a timely 
appeal was not filed.  Recently, the veteran has submitted 
additional evidence, seeking to reopen his claim for service 
connection for residuals of a left knee injury.  By rating 
decision dated in August 2002, the RO adjudicated the claim 
without regard to finality of the previous decision.  This 
case was previously before the Board in August 2003, at which 
time it was remanded for additional development of the 
record.  As the requested development has been accomplished, 
the case is again before the Board for appellate 
consideration.

Although the RO determined that new and material evidence has 
been submitted, the Board must also assess whether new and 
material evidence has been submitted sufficient to reopen the 
claim of service connection.  Wakeford v. Brown, 8 Vet. App. 
237 (1996).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board recharacterized this matter as set 
forth on the cover page. 

The issue of entitlement to service connection for post-
traumatic stress disorder was also remanded in the Board's 
August 2003 determination.  Based, in part, on the additional 
evidence obtained, the RO, by rating action dated in July 
2005, granted service connection for post-traumatic stress 
disorder.  Accordingly, this decision is limited to the 
issued set forth on the cover page.


FINDINGS OF FACT

1.  An unappealed February 1997 determination of the RO 
denied service connection for a left knee disability on the 
basis that new and material evidence had not been submitted. 

2.  The evidence added to the record since the February 1997 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The RO's determination of February 1997, which denied 
service connection for a left knee disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).

2.  The evidence received since the February 1997 
determination is not new and material to reopen the veteran's 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the appellant in May 2002.  The Board also notes that the 
statement of the case issued in December 2002 included the 
provisions of 38 C.F.R. § 3.159 (2004).  These informed the 
appellant of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

With regard to the duty to assist, the record contains the 
veteran's service medical records and VA and private medical 
records.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  In 
this regard, the Board observes that by letter dated in 
December 2003, the RO requested that the veteran provide 
information concerning treatment he had received following a 
motor vehicle accident in 1990.  In his response received 
later that month, the veteran acknowledged the accident, but 
did not provide the information sought by the VA.  In Wood v. 
Derwinski, 1 Vet. App 190 (1991), the Court noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was most recently notified of the 
denial of his claim for service connection for a left knee 
disability was in February 1997.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The Board initially denied service connection for a left knee 
disability in February 1985.  It was noted in that 
determination that the veteran had been treated on two 
occasions in service for left knee complaints, but that a 
chronic disability was not identified in service.  The record 
also showed that no abnormalities referable to the left knee 
were reported on the separation examination in September 
1968.  In addition, the evidence included medical records 
from the Texas Department of Corrections.  These disclosed 
that the veteran was seen in October 1972 and a history of a 
football injury years ago while he was in service was 
reported.  X-ray studies were negative.  It was indicated 
that it was probably a torn lateral cartilage.  When he was 
seen in August 1974 for complaints of left knee pain, it was 
stated that it was probably a torn meniscus.  The following 
month, it was noted that X-ray studies were negative, 
although the knee was said to be unstable.  

Service connection for a left knee disability was again 
denied by the RO in May 1996.  This determination was 
predicated on a finding that a left knee disability was first 
demonstrated after service, and that it had not been shown to 
be related to service.  It was concluded, accordingly, that 
the evidence was not new and material, and the claim for 
service connection for a left knee disability was not 
reopened.  By letter dated in February 1997, the RO advised 
the veteran that since he had not furnished new and material 
evidence, as it had requested in September 1996, his claim 
was denied.  

The additional evidence includes VA medical records dated 
from 1999 to 2005 and the veteran's testimony at a hearing 
before the undersigned in March 2003.  The medical records 
reflect treatment many years following the veteran's 
discharge from service, and there is no competent medical 
evidence to link his current left knee disability to service.  
In addition, the veteran testified that he had been treated 
on about two occasions during service for left knee 
complaints.  While this is verified by the service medical 
records, the fact remains that there is no clinical evidence 
of a chronic left knee disability in service.  The recently 
received medical reports showing the presence of a left knee 
disability, to include arthritis, many years after service 
constitute essentially the same evidence as previously of 
record.  

This evidence is new in that it was not previously of record.  
It cannot be deemed to be material since it merely confirms 
that the veteran had a left knee disability beginning 
following the veteran's separation from service.  It is not 
material since it fails to show that it is etiologically 
related to service.  The recently received evidence, 
considered in conjunction with the record as a whole, does 
not suggest that the veteran's left knee disability is 
related in any way to service.  As a lay person, the veteran 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence the veteran has submitted relates to treatment 
many years after service and is essentially similar to 
evidence previously of record.  

The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
The additional evidence, considered in conjunction with the 
record as a whole, provides no findings suggesting that a 
left knee disability is related to service, or that arthritis 
of the left knee was demonstrated within one year of his 
separation from service.  In fact, there is no competent 
medical evidence establishing the presence of left knee 
disability either during service or for several years 
following service.  As such, the deficiency noted as the 
basis for the prior final denial remains unestablished.  
There is no evidence suggesting that either a left knee 
disability, first documented many years after service, is 
related in any way to service.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for service connection for a left knee disability is 
not reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability, the appeal is denied.



	                        
____________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


